Name: Commission Regulation (EEC) No 3288/87, of 30 October 1987, repealing Regulation (EEC) No 3166/87 concerning the stopping of fishing for cod by vessels flying the flag of Denmark
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 10 . 87No L 309/82 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3288/87 of 30 October 1987 repealing Regulation (EEC) No 3166/87 concerning the stopping of fishing for cod by vessels flying the flag of Denmark THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), and in particular Article 1 1 (3) thereof, Whereas Commission Regulation (EEC) No 3166/87 (2) stopped fishing for cod in the waters of ICES divisions II a (EC zone) and IV by vessels flying the flag of Denmark or registered in Denmark as from 12 October 1987 ; Whereas Germany has transferred on 21 October 1987 to Denmark 1 500 tonnes of cod in the waters of ICES divisions II a (EC zone) and IV ; whereas fishing for cod in the waters of ICES divisions II a (EC zone) and IV by vessels flying the flag of Denmark or registered in Denmark should therefore be permitted ; whereas consequently it is necessary to repeal Regulation (EEC) No 3166/87, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3166/87 is hereby repealed . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 October 1987 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission (  ) OJ No L 207, 29 . 7 . 1987, p . 1 . (2) OJ No L 301 , 24 . 10 . 1987, p . 18 .